


Exhibit 10.33

 

Page 1 of 32

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and effective as of
May 18, 2017 (“Effective Date”), by and between Accuray International Sàrl, a
Swiss limited liability company (the “Company”), and Lionel Hadjadjeba
(“Executive”).

 

RECITALS

 

A.                                    The Company is a fully owned subsidiary of
Accuray Incorporated (the “Parent”). The Company, the Parent and any Affiliate
(as defined below) are collectively referred to as the “Accuray Group”. The
Accuray Group is in the business of developing, manufacturing and selling
radiation oncology, including radio surgery and radiation therapy, technologies
and devices (the “Business”).

 

B.                                    The Company wishes to employ Executive to
serve as Senior Vice President, Chief Commercial Officer and Executive desires
to serve the Company in such capacity pursuant to the terms and conditions in
this Agreement.

 

C.                                    As of the Effective Date, Executive has
commenced full-time employment with the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Position and Duties.

 

(a)                                 During the term of this Agreement, Executive
will be employed by the Company to serve as Senior Vice President, Chief
Commercial Officer of the Company, reporting to the Chief Executive Officer of
the Company.  Executive will be responsible for: (i) performing the duties and
responsibilities customarily expected to be performed by such position and
(ii) performing such other duties and functions as are reasonably required
and/or as may be reasonably prescribed by the Company from time to time.

 

(b)                                 The location of Executive’s employment will
be the Company’s headquarters offices, but Executive from time to time may be
required to travel to other geographic locations in connection with the
performance of his/her duties, including but not limited to the Parent’s
headquarters offices in the United States.

 

2.                                      Standards of Performance.  Executive
will at all times faithfully, industriously and to the best of his/her ability,
experience and talents perform all of the duties required of and from him/her
pursuant to the terms of this Agreement.  Executive will devote his/her full
business energies and abilities and all of his/her business time to the
performance of his/her duties hereunder and will not, without the Company’s
prior written consent, render to others any service of any kind (whether or not
for compensation) that, in the Company’s sole but reasonable judgment, would
interfere with the full performance of his/her duties hereunder. 
Notwithstanding the foregoing, Executive is permitted to spend reasonable
amounts of time to manage his/her personal financial and legal affairs and, with
the Company’s consent which will not be unreasonably withheld, to serve on one
civic, charitable, not-for-profit, industry or corporate board or advisory
committee, provided that such activities, individually and collectively, do not
materially interfere with the performance of Executive’s duties hereunder.  In
no event will Executive engage in any activities that could reasonably create a
conflict of interest or the appearance of a conflict of interest. Executive
shall be subject to the Company’s policies, procedures and approval practices,
as generally in effect from time to time. If Executive performs overtime, he/she
shall

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 2 of 32

 

neither be entitled to a financial compensation nor to compensation by free
time, the same being expressly included in the compensation and benefits set
forth in Section 4 below.

 

3.                                      Term.

 

(a)                                 Term of Agreement.  Subject to Section 3(b),
this Agreement will have an initial term commencing on the Effective Date and
ending on December 31, 2019 (the “Initial Term”).  Thereafter, but still subject
to Section 3(b), this Agreement will renew automatically for additional three
(3) year terms (each, an “Additional Term” and together with the Initial Term,
the “Term”), unless either party provides the other party with written notice of
non-renewal at least sixty (60) days prior to the date of automatic renewal;
provided, however, that if the Parent (and/or its subsidiaries, including but
not limited to the Company) enters into a definitive agreement to be acquired
and the transactions contemplated thereby would result in the occurrence of a
Change in Control (as defined below) if consummated, then the Company will no
longer be permitted to provide Executive with written notice to not renew this
Agreement unless such definitive agreement is terminated without the Change in
Control being consummated.  If the Change in Control is consummated, the
Agreement will continue in effect through the longer of the date that is twelve
(12) months following the effective date of the Change in Control or the
remainder of the Term then in effect (for purposes of clarification, it will be
possible for the Term of the Agreement to automatically extend after the Parent
(and/or its subsidiaries, including but not limited to the Company) enters into
the definitive agreement, but before the Change in Control is consummated).  If
the definitive agreement is terminated without the transactions contemplated
thereby having been consummated and at the time of such termination there is at
least twelve (12) months remaining in the Term, the Agreement will continue in
effect for the remainder of the Term then in effect, but if there is less than
twelve (12) months remaining in the Term then in effect, the Agreement will
automatically extend for an additional three (3) years from the date the
definitive agreement is terminated.  If Executive becomes entitled to benefits
under Section 5 during the term of this Agreement, the Agreement will not
terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.

 

(b)                                 At-Will Employment.  The Company and
Executive acknowledge that, notwithstanding the foregoing, Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Executive may terminate the
employment relationship at any time, with or without cause; provided, however,
that in connection with such termination, the Company will provide Executive
with any applicable benefits under Section 5 to which Executive is entitled, all
in accordance with the terms and conditions thereof.

 

4.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  As an annual base salary
(“Base Salary”) for all services rendered pursuant to this Agreement, Executive
will be paid an initial Base Salary in the gross amount of CHF 551,972
calculated on an annualized basis, less necessary withholdings and authorized
deductions, and payable pursuant to the Company’s regular payroll practices at
the time.  The Base Salary is first subject to review and adjustment within the
first three (3) months after the end of the fiscal year that includes the
Effective Date, and, thereafter, subject to periodic review and adjustment not
less frequently than annually within the first three (3) months after the end of
the next successive fiscal year, in the sole discretion of the Company.
Executive’s Base Salary will not be reduced from the level in effect from time
to time, except that the Base Salary may be reduced in connection with a salary
reduction program of general application to senior executives of the Accuray
Group where each experiences a substantially similar reduction on a percentage
basis.

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 3 of 32

 

(b)                                 Performance Bonus.  During Executive’s
employment under this Agreement, Executive will be eligible for a performance
bonus, subject to the terms and conditions of the Parent’s Performance Bonus
Plan, which is applicable to senior executives of the Accuray Group.  The target
amount of Executive’s annual bonus is sixty percent (60%) of Executive’s annual
Base Salary (as defined in the Performance Bonus Plan as then in effect), such
percentage to be prorated for fiscal year 2017 in the manner determined by the
Compensation Committee of the Parent’s Board of Directors.  However, payment of
the performance bonus will be conditioned on the Company’s and/or the Accuray
Group’s achievement of corporate performance objectives approved by the Parent
and on the Executive’s achievement of individual performance metrics to be
established annually and approved by the Parent, all as established pursuant to
the Performance Bonus Plan as then in effect, and the bonus may be zero.  For
the avoidance of doubt, the performance bonus will be payable only if the
corporate and/or individual performance objectives approved by the Parent are
achieved as determined by the Parent, subject to the Parent’s right to exercise
discretion in determining the amount of the bonus to be awarded, if any, as set
forth in the Performance Bonus Plan then in effect.  To encourage continued
tenure with the Company, Executive must be employed by the Company as of the
payment date to be eligible for a performance bonus for the year to which the
bonus relates, unless otherwise provided in Section 5.  Performance bonuses will
be paid out according to the terms of the Performance Bonus Plan.

 

(c)                                  Car Reimbursement.  If Executive decides to
use his personal vehicle for Company business, the Company will pay Executive a
car allowance of CHF 2,000 per month, less necessary withholdings and authorized
deductions, and payable pursuant to the Company’s regular payroll practices at
the time.  Executive shall be responsible for all insurance, repair, operational
and maintenance costs of Executive’s personal vehicle.

 

(d)                                 Equity Incentive Awards.

 

(i)                                     Stock Options.  The Parent may grant to
Executive the option to purchase shares of the Parent’s common stock (“Options”)
pursuant to the Accuray Incorporated 2016 Equity Incentive Plan (the “Incentive
Plan”).  All Options shall be subject to the terms and conditions of the
Incentive Plan and a stock option grant notice and grant agreement in a form
prescribed by the Company and/or the Parent, which Executive must sign as a
condition to receiving the Options.

 

(ii)                        Restricted Stock Units.  The Parent may grant to
Executive restricted stock units (“RSUs”) pursuant to the Incentive Plan.  All
RSUs are subject to and conditioned on approval of the grant and its terms by
the Parent’s Board of Directors (the “Board”). All RSUs shall be subject to the
terms and conditions of the Incentive Plan and a RSU grant notice and grant
agreement in a form prescribed by the Company and/or the Parent, which Executive
must sign as a condition to receiving the RSUs.

 

(iii)                     Market Stock Units.  The Parent may grant to Executive
performance-based market stock units (“MSUs”) pursuant to the Incentive Plan.
All MSUs are subject to and conditioned on approval of the grant and its terms
by the Board.  All granted MSUs shall vest as provided in the applicable MSU
grant notice and grant agreement (“MSU Agreement”).  All MSUs shall be subject
to the terms and conditions of the Incentive Plan and a MSU Agreement in a form
prescribed by the Company and/or the Parent, which Executive must sign as a
condition to receiving the MSUs.

 

(iv)                    Performance Stock Units.  The Company may grant to
Executive performance stock units (“PSUs”) pursuant to the Incentive Plan. All
PSUs are subject to and conditioned on approval of the grant and its terms by
the Board.  All granted PSUs shall vest as provided in the applicable PSU grant
notice and grant agreement (“PSU Agreement”).  All PSUs shall be subject to the

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 4 of 32

 

terms and conditions of the Incentive Plan and a PSU Agreement in a form
prescribed by the Company and/or the Parent, which Executive must sign as a
condition to receiving the PSUs.

 

(e)                                  Paid Time Off and Benefits.  Executive will
accrue and be allowed to use paid time off for vacation, illness and holidays
pursuant to the Company’s policies that apply to executive officers of the
Company.  In addition, Executive will be entitled to participate in any plans
regarding benefits of employment, including pension, profit sharing, group
health, disability insurance and other employee pension and welfare benefit
plans now existing or hereafter established to the extent that Executive is
eligible under the terms of such plans and if the other executive officers of
the Company generally are eligible to participate in such plan.  The Company
may, in its sole discretion and from time to time, establish additional senior
management benefit plans as it deems appropriate.  Executive understands that
any such plans may be modified or eliminated in the Company’s sole discretion in
accordance with applicable law, provided that no such modification or
elimination shall result in reducing or eliminating any benefits in which
Executive’s right has vested.

 

(f)                                   Reimbursement of Business Expenses.  The
Company will promptly reimburse to Executive his/her reasonable, customary and
documented out-of-pocket business expenses in connection with the performance of
his/her duties under this Agreement, and in accordance with the policies and
procedures established by the Company; provided that each reimbursement shall be
requested within two (2) months after being incurred.

 

(g)                                  Sarbanes-Oxley Act Loan Prohibition and
Company Compensation-Related Polices.  To the extent that any Company benefit,
program, practice, arrangement or this Agreement would or might otherwise result
in Executive’s receipt of an illegal loan (the “Loan”), for instance pursuant to
the United States Sarbanes-Oxley Act, the Company shall use commercially
reasonable efforts to provide Executive with a substitute for the Loan that is
lawful and of at least equal value to Executive.  If this cannot be done, or if
doing so would be significantly more expensive to the Company than making the
Loan, the Company need not make the Loan to Executive or provide him/her a
substitute for it.  Further, Executive acknowledges that any bonus or equity
award provided for in this Agreement or otherwise awarded to him/her shall be
subject to the Accuray Group’s policies regarding recoupment and clawback, as
such policies may be amended from time to time, and agrees in particular that
he/she will be subject to, and shall comply with, the Parent’s stock ownership
requirements which are set forth in the Parent’s Amended and Restated Corporate
Governance Guidelines, as such requirements may be amended from time to time,
and the Parent’s Insider Trading Policy, as amended from time to time.

 

5.                                      Termination of Employment.

 

(a)                                 By Company Without Cause.  Subject to the
last paragraph of this Section 5(a), the Company may terminate Executive’s
employment without Cause (as defined below) effective on one (1) month’s written
notice (such one (1) month period, the “Notice Period”, and such notice, the
“Termination Notice”), during which notice period Executive may be relieved of
his/her duties and placed on paid terminal leave.  In such event and subject to
the other provisions of this Agreement, Executive will be entitled to:

 

(i)                                     continued coverage under the Company’s
insurance benefit plans through the termination date and such other benefits to
which he/she may be entitled pursuant to the Company’s benefit plans, provided,
however, that Executive shall not participate in any severance plan of the
Company;

 

(ii)                                  payment of all earned but unpaid
compensation (including accrued unpaid vacation) through the effective date of
termination, payable on or before the termination date; and

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 5 of 32

 

(iii)                               reimbursement of expenses incurred on or
before the termination date in accordance with Section 4(f), above, if a request
for reimbursement of the expenses was timely submitted to the Company; plus

 

(iv)                              payment of the equivalent of the Base Salary
without regard to any reduction that would otherwise constitute Good Reason
he/she would have earned over the next six (6) months following the termination
date (less necessary withholdings and authorized deductions) at his/her then
current Base Salary rate (the “Severance Payment”), payable in a lump sum on the
first regularly scheduled payroll date following the date the Release (as
defined below) becomes effective and irrevocable (the “Release Effective Date”),
but in any event within ten (10) business days of the Release Effective Date and
subject to Section 16, below;

 

(v)                                 payment of a prorated portion of the actual
bonus Executive would have otherwise received for the fiscal year during which
the termination occurs, as if Executive had remained employed by the Company
through the date that would have otherwise been required to earn the bonus, but
without the Company, the Board or any committee of the Board exercising any
negative discretion to reduce the amount of the award, calculated by dividing
the number of days from the start of the fiscal year through the termination
date by 365 and multiplying the amount of such actual bonus Executive would have
otherwise received by this percentage (but not by more than 100%), and paid at
the same time as bonuses are paid to other Accuray Group executives that are
similarly situated to Executive; provided, however, that if the termination date
is after the seventh month of the fiscal year, the actual bonus will not be
prorated and Executive will receive 100% of such actual bonus Executive would
have otherwise received for that fiscal year at the same time as bonuses are
paid to other Accuray Group executives that are similarly situated to Executive;

 

(vi)                              subject to Section 5(g), reimbursement of
insurance premiums payable to retain group health coverage as of the termination
date for himself/herself and his/her eligible dependents pursuant to the United
States Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”, such
term to include expressly any similar local regulations applicable to the
Executive if not directly or indirectly subject to the COBRA) for six (6) months
or the maximum period of COBRA coverage, whichever is less; provided that
Executive must submit a reimbursement request in accordance with Company policy
within thirty (30) days of paying such insurance premiums.  The Company will
reimburse the executive within thirty (30) days of receiving a properly
submitted request. In addition, if Executive accepts other employment within
such six (6) months, the Company’s obligation under this Section 5(a)(vi) will
be extinguished as of the date Executive becomes covered under the group health
plan of Executive’s new employer; and

 

(vii)                           payment for executive outplacement assistance
services with the Company’s then current outplacement services vendor and in
accordance with the Company’s then current policies and practices with respect
to outplacement assistance for other executives of the Company for up to twelve
(12) months after the termination date.

 

The payments and benefits set forth in Sections 5(a)(i)-(iii) shall be referred
to as the “Accrued Benefits”, and the payments and benefits set forth in
Sections 5(a)(iv)-(vii) shall be referred to as the “Severance Benefits”. 
Executive shall not receive the Severance Benefits or the “Enhanced Severance
Benefits” as provided in Section 5(e), unless Executive executes the separation
agreement and general release attached as Exhibit A (the “Release”), and the
same becomes irrevocable pursuant to its terms within the 60-day period
following his/her termination of employment.

 

(b)                                 By Company With Cause.  The Company may
terminate Executive’s employment at any time and without prior notice, written
or otherwise, for Cause.  As used in this

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 6 of 32

 

Agreement, “Cause” shall mean any of the following conduct by Executive: 
(i) material breach of this Agreement, or of a Company policy or of a law,
rule or regulation applicable to the Company or its operations;
(ii) demonstrated and material neglect of duties, or failure or refusal to
perform the material duties of his/her position, or the failure to follow the
reasonable and lawful instructions of the Company; (iii) gross misconduct or
dishonesty, self-dealing, fraud or similar conduct that the Company reasonably
determines has caused, is causing or reasonably is likely to cause harm to the
Company; or (iv) conviction of or plea of guilty or nolo contendere to any crime
other than a traffic offense that is not punishable by a sentence of
incarceration.  Termination pursuant to Section 5(b)(ii) shall be effective only
if such failure continues after Executive has been given written notice thereof
and fifteen (15) business days thereafter in which to present his/her position
to the Company or to cure the same, unless the Company reasonably determines
that the reason(s) for termination are not capable of being cured.  In the event
of termination for Cause, Executive will be entitled only to the Accrued
Benefits through the termination date, which will be the date on which the
notice is given.  The Company will have no further obligation to pay any
compensation of any kind (including without limitation any bonus or portion of a
bonus that otherwise may have become due and payable to Executive with respect
to the year in which such termination date occurs), or severance payment of any
kind nor to make any payment in lieu of notice.

 

(c)                                  Incapacity or Death.

 

(i)                                     If Executive becomes unable, due to
physical or mental illness or injury, to perform the essential duties of his/her
position for more than twelve (12) consecutive weeks in any twelve (12) month
period during this Agreement with or without reasonable accommodation
(“Incapacity”), the Company has the right to terminate Executive’s employment on
a one month’s written notice; provided however that no notice of termination can
be served by the Company during the proscribed periods of article 336c of the
Swiss Code of Obligations (“SCO”).  In the event of termination for Incapacity,
(i) Executive will be entitled to receive the Accrued Benefits, (ii) any
unvested equity awards previously granted to Executive that are scheduled to
vest based solely on the achievement of service-based conditions (“Time-based
Equity Awards”) shall become immediately vested to the extent that such
Time-based Equity Awards would have vested within six (6) months after the date
of termination had such Time-based Equity Awards had vesting schedules that
provided for pro-rata vesting on a monthly basis over the entirety of the
vesting schedule, and (iii) with respect to any equity awards that are scheduled
to vest based on the achievement of performance-based conditions (which may
include additional service-based conditions) (“Performance-based Equity Awards”)
for which the performance period is scheduled to end within six (6) months after
the date of termination, each such Performance-based Equity Award will remain
outstanding until the date the Compensation Committee of the Board (the
“Compensation Committee”) determines whether the applicable performance
condition is achieved (provided that in no event will such Performance-based
Equity Award remain outstanding beyond the Performance-based Equity Award’s
maximum term to expiration) and will vest in accordance with its terms to the
extent such performance condition is achieved; and

 

(ii)                                  Executive’s employment pursuant to this
Agreement shall be immediately terminated without notice by the Company upon the
death of Executive.  If Executive dies while actively employed pursuant to this
Agreement, (i) the Company will pay to his/her estate or designated
beneficiaries within sixty (60) days the Accrued Benefits as well as any amount
due under article 338, para. 2 SCO as the case may be, (ii) any unvested
Time-based Equity Awards shall become immediately vested to the extent that such
Time-based Equity Awards would have vested within six (6) months after the date
of termination had such Time-based Equity Awards had vesting schedules that
provided for pro-rata vesting on a monthly basis over the entirety of the
vesting schedule, and (iii) with respect to any Performance-based Equity Awards
for which the performance period is scheduled to end within six (6) months after
the date of termination, each such Performance-based Equity Award will remain
outstanding until the date the Compensation Committee determines whether the
applicable

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 7 of 32

 

performance condition is achieved (provided that in no event will such
Performance-based Equity Award remain outstanding beyond the Performance-based
Equity Award’s maximum term to expiration) and will vest in accordance with its
terms to the extent such performance condition is achieved.

 

(d)                                 Resignation for Good Reason.  Executive may
terminate this Agreement for Good Reason (as defined below) by giving written
notice to the Company of such termination, subject to Executive complying with
the notice, cure period and other requirements set forth within the definition
of Good Reason below.  As used in this Agreement, “Good Reason” shall mean the
occurrence of any one of the following without Executive’s written consent: 
(i) a material reduction in Executive’s Base Salary and/or a material breach of
this Agreement by the Company resulting from the failure to provide the benefits
required in Section 4, (ii) any action or inaction that constitutes a material
breach by the Company of this Agreement; (iii) a material diminution in
Executive’s authority, duties or responsibilities such that they are materially
inconsistent with his/her position as Senior Vice President, Chief Commercial
Officer of the Company; and (iv) relocation of the Company’s headquarters to a
location that materially increases Executive’s commute, provided that no
termination for Good Reason shall be effective until Executive has given the
Company written notice (pursuant to Section 11 below) within sixty (60) days
after Executive becomes aware of the initial occurrence of any of the foregoing
specifying the event or condition constituting the Good Reason and the specific
reasonable cure requested by Executive, and the Company has failed to cure the
occurrence within thirty (30) days of receiving written notice from Executive,
and Executive resigns within six (6) months after Executive becomes aware of the
initial occurrence.   In the event of a termination for Good Reason, Executive
will be entitled to the Accrued Benefits and the Severance Benefits, on the same
conditions, form of payment and timing as set forth in Section 5(a).

 

(e)                                  Effect of Change in Control.  If the
Company terminates Executive’s employment with the Company without Cause
(excluding due to Executive’s death or Incapacity) or if Executive resigns from
such employment for Good Reason, and, in each case, such termination occurs
during the Change in Control Period (as defined below), Executive will be
entitled to the Accrued Benefits, and subject to the same conditions set forth
in the final paragraph of Section 5(a), (i) four times the Severance Payment set
forth in Section 5(a)(iv), paid in the same form (i.e., a lump sum) and at the
same time as the Severance Payments set forth in Section 5(a)(iv), (ii) subject
to Section 5(g), the reimbursement of Executive’s insurance premiums for twelve
(12) months in the same form and at the same time and under the same conditions
as provided in Section 5(a)(vi), (iii) a taxable monthly payment (which may be
used for any purpose) equal to the actual COBRA reimbursement payment that
Executive receives under Section 5(e)(ii) for any particular month, (iv) two
hundred percent (200%) of Executive’s target bonus for the fiscal year during
which termination occurs, but no less than two hundred percent (200%) of the
target bonus in effect for the fiscal year immediately prior to the Change in
Control if the Change in Control occurs within the first three (3) months of the
fiscal year, payable at the same time as the payment under clause (i) of this
Section 5(e), (v) all outstanding unvested equity awards previously granted to
Executive shall become immediately vested (the “Enhanced Severance Benefits”),
and (vi) payment for executive outplacement assistance services with the
Company’s then current outplacement services vendor and in accordance with the
Company’s then current policies and practices with respect to outplacement
assistance for other executives of the Company for up to twelve (12) months
after the termination date.

 

For the avoidance of doubt, if Executive’s termination without Cause (excluding
due to Executive’s death or Incapacity) or resignation for Good Reason occurs
prior to a Change in Control, then any unvested portion of Executive’s
outstanding equity awards will remain outstanding until the earlier of (i) the
date that is three (3) months following the termination of Executive’s
termination or (ii) the date that a Change in Control occurs (provided that in
no event will any of Executive’s equity awards remain outstanding beyond the
equity award’s maximum term to expiration).  In the event that a Change in

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 8 of 32

 

Control does not occur by the date that is three (3) months following the
termination of Executive’s employment, any unvested portion of Executive’s
equity awards automatically will be forfeited permanently without having vested.
Further, for any Performance-based Equity Awards, the performance-based vesting
component of the equity awards shall not be deemed to be automatically achieved
as a result of the application of Section 5(e)(v) but will remain outstanding
during the three (3) month period following Executive’s termination or through
the date of the Change in Control, as applicable, to determine whether a Change
in Control would have occurred within three (3) months of the termination of
Executive’s employment and, if so, the extent to which the performance condition
is achieved, such determination to be made in accordance with the procedures set
forth in the applicable award agreement.  If the performance condition is
satisfied and that would cause the award to become eligible to vest based on
continued service, then clause (v) of this Section 5(e) will cause the
service-based vesting component to be deemed satisfied and the vesting of the
equity award will be accelerated as to the portion of the award that became
eligible to vest.  For clarity, if there is no service-based condition that
applies with respect to any portion of such equity award upon such satisfaction
of the performance condition, such portion of the equity award will immediately
vest upon such satisfaction of the performance condition.

 

For the sake of clarity, if any payments or benefits are payable under this
Section 5(e), no payments or benefits shall be made under any other subsection
of this Section 5, including Section 5(a) and Section 5(d), and any Enhanced
Severance Benefits will be reduced by any Severance Benefits that may have been
paid or provided with respect to any termination triggering Severance Benefits
that occurs during the three-month period prior to a Change in Control (this
provision, the “Non-duplication Provision”).

 

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

 

(i)                                     the acquisition by any Group or Person
(as such terms are defined in Section 13(d) or 14(d) of the United States
Securities Exchange Act of 1934, as amended (the “1934 Act”)), other than (A) a
trustee or other fiduciary holding securities of the Parent under an employee
benefit plan of the Company and/or of the Parent or (B) an entity in which the
Parent directly or indirectly beneficially owns fifty percent (50%) or more of
the voting securities of such entity (an “Affiliate”), of any securities of the
Parent, immediately after which such Group or Person has beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty
percent (50%) or more of (X) the outstanding shares of Common Stock or (Y) the
combined voting power of the Parent’s then outstanding securities entitled to
vote generally in the election of directors;

 

(ii)                                  the Parent (and/or its subsidiaries,
including but not limited to the Company) is a party to a merger or
consolidation with a Person other than an Affiliate, which merger or
consolidation results in (a) the holders of voting securities of the Parent
outstanding immediately before such merger or consolidation failing to continue
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the corporation or
entity resulting from or surviving such merger or consolidation or
(b) individuals who are directors of the Parent just prior to such merger or
consolidation not constituting more than fifty percent (50%) of the members of
the Board of Directors of the surviving entity or corporation immediately after
the consummation of such merger or consolidation; or

 

(iii)                               all or substantially all of the assets of
the Parent and its subsidiaries (including but not limited to the Company) are,
in any transaction or series of transactions, sold or otherwise disposed of (or
consummation of any transaction, or series of related transactions, having
similar effect), other than to an Affiliate;

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 9 of 32

 

provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Parent engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more Affiliates. Additionally, with respect
to the payment of any “nonqualified deferred compensation” within the meaning of
section 409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”), that is not exempt from section 409A of the Code, no event shall
constitute a Change in Control unless it also constitutes a change in the
ownership of the Parent (as defined in the United States Treasury Regulation
section 1.409A-3(i)(5)(v)), a change in effective control of the Parent (as
defined in the United States Treasury Regulation section 1.409A-3(i)(5)(vi)), or
a change in the ownership of a substantial portion of the assets of the Parent
(as defined in the United States Treasury Regulation section
1.409A-3(i)(5)(vii)).

 

As used in this Agreement, a “Change in Control Period” shall mean the period
beginning three (3) months prior to, and ending twelve (12) months following, a
Change in Control.

 

(f)                                   Voluntary Resignation without Good
Reason.  Executive may terminate this Agreement without Good Reason effective on
one (1) month’s written notice, unless the Company in its sole discretion
accepts the resignation earlier.  In the event that Executive resigns without
Good Reason as defined above in Section 5(d), Executive will be entitled only to
the Accrued Benefits through the termination date.  The Company will have no
further obligation to pay any compensation of any kind (including without
limitation any bonus or portion of a bonus that otherwise may have become due
and payable to Executive with respect to the year in which such termination date
occurs unless he/she remains employed with the Company as of the date bonuses
are paid to other senior executives of the Company), or severance payments of
any kind.

 

(g)                                  If the Company determines in its sole
discretion that it cannot make the COBRA reimbursements under
Section 5(a)(vi) or Section 5(e)(ii) (the “COBRA Reimbursements”) without
potentially violating applicable law (including, without limitation,
Section 2716 of the United States Public Health Service Act), the Company will
in lieu thereof provide to Executive a taxable monthly payment, payable on the
last day of a given month, in an amount equal to the monthly COBRA premium that
the Executive would be required to pay to continue the Executive’s group health
coverage in effect on the termination of employment date (which amount will be
based on the premium for the first month of COBRA continuation coverage), which
payments will be made regardless of whether the Executive elects COBRA
continuation coverage and will commence on the month following the Executive’s
termination of employment and will end on the earlier of (x) the date upon which
the Executive obtains other employment or (y) the date the Company has paid an
amount equal to (A) 6 payments if Executive is receiving the Severance Benefits
pursuant to Section 5(a) or (B) subject to the Non-duplication Provision, 12
payments if Executive is receiving the Enhanced Severance Benefits pursuant to
Section 5(e). For the avoidance of doubt, such taxable payments in lieu of COBRA
Reimbursements (the “COBRA Substitute Payments”) may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to all applicable tax withholding.

 

6.                                      Proprietary Information Obligations.

 

(a)         Proprietary Information and Confidentiality.  Both before and during
the term of Executive’s employment, Executive will have access to and become
acquainted with Company confidential and proprietary information (together
“Proprietary Information”), including but not limited to information or plans
concerning the Company’s, the Parent’s and/or the Accuray Group’s products and
technologies; customer relationships; personnel; sales, marketing and financial
operations and methods; trade secrets; formulae and secret developments and
inventions; processes; and other compilations of information, records, and
specifications.  Executive will not disclose any of the Proprietary Information
directly or indirectly, or use it in any way, either during his/her employment
pursuant to this Agreement

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

Page 10 of 32

 

or at any time thereafter, except as reasonably required or specifically
requested in the course of his/her employment with the Company or as authorized
in writing by the Company.  Notwithstanding the foregoing, Proprietary
Information does not include information that is otherwise publicly known or
available, provided it has not become public as a result of a breach of this
Agreement or any other agreement Executive has to keep information
confidential.  It is not a breach of this Agreement for Executive to disclose
Proprietary Information (i) pursuant to an order of a court or other
governmental or legal body or (ii) in connection with Protected Activity (as
defined below).  Executive understands that nothing in this Agreement shall in
any way limit or prohibit Executive from engaging in any Protected Activity. For
purposes of this Agreement, “Protected Activity” means filing a charge or
complaint with, or otherwise communicating or cooperating with or participating
in any investigation or proceeding that may be conducted by any federal, state
or local court or government agency or commission, including the United States
Securities and Exchange Commission, the United States Equal Employment
Opportunity Commission, the United States Occupational Safety and Health
Administration, the United States National Labor Relations Board and any Swiss
government bodies or agencies (“Government Agencies”). Executive understands
that in connection with such Protected Activity, Executive is permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Company. Notwithstanding, in
making any such disclosures or communications, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Proprietary Information to any parties other
than the Government Agencies. Executive further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications. In addition, Executive hereby acknowledges that the
Company has provided Executive with notice in compliance with the United States
Defend Trade Secrets Act of 2016 regarding immunity in the United States from
liability for limited disclosures of trade secrets. The full text of the notice
is attached in Exhibit B.

 

(b)                                 Inventions Agreement and Assignment.

 

(i)                                     Executive hereby agrees to disclose
promptly to the Company (or any persons designated by it) all developments,
designs, creations, improvements, original works of authorship, formulas,
processes, know-how, techniques and/or inventions whether capable of being
patented or registered or not (collectively, the “Inventions”) (A) which are
made or conceived or reduced to practice by Executive, either alone or jointly
with others, in performing his/her duties during the period of Executive’s
employment by the Company, that relate to or are useful in the business of the
Company; (B) which result from tasks assigned to Executive by the Company, or
(C) which are produced by Executive in the course of his/her work for the
Company but not in performance of his contractual obligations.

 

(ii)                                  Executive agrees that all such Inventions
which the Company in its discretion determines to be related to or useful in its
business or its research or development, or which result from work performed by
Executive for the Company, shall vest in, and will be the sole and exclusive
property of, the Company and its assigns, and the Company and its assigns will
have the right to use and/or to apply for patents, copyrights or other statutory
or common law protections for such Inventions in any and all countries. 
Executive further agrees to assist the Company in every reasonable way (but at
the Company’s expense) to obtain and from time to time enforce patents,
copyrights and other statutory or common law protections for such Inventions in
any and all countries.  To that end, Executive will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefor and enforcing the same, as the Company may
desire, together with any assignments thereof to the Company or to persons or
entities designated by the Company.  Should the Company be unable to secure
Executive’s signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright or other right or protection relating to any
Invention, whether due to his/her mental or physical incapacity or any other
cause, Executive hereby

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 11 of 32

 

irrevocably designates and appoints the Company and each of its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and in
his/her behalf and stead, to execute and file any such document, and to do all
other lawfully permitted acts to further the prosecution, issuance, and
enforcement of patents, copyrights or other rights or protections with the same
force and effect as if executed and delivered by Executive.  Executive’s
obligations under this Section 6(b)(ii) will continue beyond the termination of
Executive’s employment with the Company, but the Company will compensate
Executive at a reasonable rate after such termination for time actually spent by
Executive at the Company’s request in providing such assistance.

 

(iii)                               Executive hereby acknowledges that all
original works of authorship which are made by Executive (solely or jointly with
others) within the scope of Executive’s employment which are protectable by
copyright are “works for hire,” as that term is defined in the United States
Copyright Act (17 USCA, Section 101).

 

(iv)                              Unless otherwise is stipulated by mandatory
law, and subject to the compensation payable as per Section 6(b)(ii) in fine for
the assistance that may be provided after termination of this Agreement, the
Executive shall not receive any remuneration under this Section 6(b) while such
remuneration is included in the compensation and benefits set forth in
Section 4.

 

(c)                                  Non-Solicitation of Customers and Other
Business Partners.  Executive recognizes that by virtue of his/her employment
with the Company, he/she will be introduced to and involved in the solicitation
and servicing of existing customers and other business partners of the Accuray
Group and new customers and business partners obtained by the Accuray Group
during his/her employment.  Executive understands and agrees that all efforts
expended in soliciting and servicing such customers and business partners shall
be for the benefit of the Accuray Group.  Executive further agrees that during
his/her employment with the Company he/she will not engage in any conduct which
could in any way jeopardize or disturb any of the customer and business partner
relationships of the Accuray Group.  In addition, to the extent permitted under
applicable law, Executive agrees that, for a period beginning on the Effective
Date and ending twelve (12) months after termination of Executive’s employment
with the Company, regardless of the reason for such termination, Executive shall
not use any Proprietary Information to, directly or indirectly, solicit, direct,
interfere with, or entice away from the Accuray Group any existing customer,
licensee, licensor, vendor, contractor or distributor of the Company or for the
customer or other business partner to expand its business with a competitor,
without the prior written consent of the Company; provided, however, that if
Executive is or becomes a permanent resident of the state of California and
remains such a permanent resident through the date of termination of Executive’s
employment, this Section 6(c) shall not apply following the termination of
Executive’s employment with the Company.

 

(d)                                 Non-Solicitation of Employees.  Executive
recognizes the substantial expenditure of time and effort which the Accuray
Group devotes to the recruitment, hiring, orientation, training and retention of
its employees.  Accordingly, Executive agrees that, for a period beginning on
the Effective Date and ending twelve (12) months after termination of
Executive’s employment with the Company, regardless of the reason for such
termination, Executive shall not use any Proprietary Information, directly or
indirectly, for himself or on behalf of any other person or entity, solicit,
offer employment to, hire or otherwise retain the services of any employee of
the Accuray Group in a position classified as exempt from overtime pay
requirements.  For purposes of the foregoing, “employee of the Company” shall
include any person who was an employee of the Accuray Group at any time within
six (6) months prior to the prohibited conduct.

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 12 of 32

 

(e)                                  Company Property and Materials.

 

(i)                                     All files, records, documents,
computer-recorded or electronic information, drawings, specifications,
equipment, and similar items relating to Company business, whether prepared by
Executive or otherwise coming into his/her possession, will remain the Company’s
exclusive property and will not be removed from Company premises under any
circumstances whatsoever without the Company’s prior written consent, except
when, and only for the period, necessary to carry out Executive’s duties
hereunder

 

(ii)                                  In the event of termination of Executive’s
employment for any reason, Executive will promptly deliver to the Company all
Company equipment (including, without limitation, any cellular phones,
beeper/pagers, computer hardware and software, fax machines and other tools of
the trade) and all originals and copies of all documents, including without
limitation, all books, customer lists, forms, documents supplied by customers,
records, product lists, writings, manuals, reports, financial documents and
other documents or property in Executive’s possession or control, which relate
to the Company’s business in any way whatsoever, and in particular to customers
of the Company, or which may be considered to constitute or contain Proprietary
Information as defined above, and Executive will neither retain, reproduce, nor
distribute copies thereof (other than copies of Executive’s electronic or
hardcopy address and telephone contact data base or directories). 
Notwithstanding the foregoing, Executive shall be allowed to retain a copy of
the Employee Handbook and personnel records relating to Executive’s employment.

 

(f)                                   Remedies for Breach. Executive
acknowledges that any breach by Executive of this Section 6 would cause the
Company irreparable injury and damage for which monetary damages are
inadequate.  Accordingly, in the event of a breach or a threatened breach of
this Section 6, the Company will be entitled to seek an injunction restraining
such breach.  In addition, in the event of a breach of this Section 6, the
Company’s obligation to pay any unpaid portion of the Severance Payment or other
benefits as set forth in Sections 5(a) and (d) of this Agreement will be
extinguished.  Nothing contained herein will be construed as prohibiting the
Company from pursuing any other remedy available to the Company for such breach
or such threatened breach.  Executive has carefully read and considered these
restrictions and agrees they are fair and reasonable restrictions on Executive
and are reasonably required for the protection of the interests of the Company. 
Executive agrees not to circumvent the spirit of these restrictions by
attempting to accomplish indirectly what Executive is otherwise restricted from
doing directly.  Executive agrees that the restrictions in this Section 6 are
reasonable and necessary to protect the Company’s Proprietary Information, and
they do not prevent Executive from working in the medical device industry. 
Executive agrees that the covenants and agreements by Executive contained in
this Section 6 shall be in addition to any other agreements and covenants
Executive may have agreed to in any other employee proprietary information,
confidentiality, non-disclosure or other similar agreement and that this
Section 6 shall not be deemed to limit such other covenants and agreements, all
of which shall continue to survive the termination of this Agreement in
accordance with their respective terms. A breach by Executive of the terms of
such other agreements and covenants shall be deemed to be a breach by Executive
of this Section 6 and of this Agreement.  To the extent any of the provisions in
this Section 6 are held to be overly broad or otherwise unenforceable at the
time enforcement is sought, Executive agrees that the provision shall be
reformed and enforced to the greatest extent permissible by law.  Executive
further agrees that if any portion of this Section 6 is held to be
unenforceable, the remaining provisions of this Section 6 shall be enforced as
written.

 

7.                                      Interpretation and Governing Law.  The
validity, interpretation, construction, and performance of this Agreement shall
be governed by the substantive laws of the Switzerland (excluding any that
mandate the use of another jurisdiction’s laws).

 

8.                                      Entire Agreement.  All oral or written
agreements or representations, express or implied, with respect to the subject
matter of this Agreement are set forth in this Agreement.  This

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 13 of 32

 

Agreement expressly supersedes the Employment Agreement between the Company and
Executive, executed in April 2012, as amended, and the Amended and Restated
Change in Control Agreement between Parent and Executive, dated January 1, 2017.

 

9.                                      Severability.  In the event that one or
more of the provisions contained in this Agreement are held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such holding shall not impair the validity, legality or enforceability of the
remaining provisions herein.

 

10.                               Successors and Assigns.  This Agreement shall
be binding upon, and shall inure to the benefit of, Executive and his/her
estate, but Executive may not assign or pledge this Agreement or any rights
arising under it, except to the extent permitted under the terms of the benefit
plans in which he/she participates.  No rights or obligations of the Company
under this Agreement may be assigned or transferred except that the Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, sale, transfer of stock, consideration or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place.  As used in this Agreement, “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets (by merger,
purchase or otherwise as provided in this Section 10) which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.  In the event that any successor refuses to assume the obligations
hereunder, the Company as hereinbefore defined shall remain fully responsible
for all obligations hereunder.

 

11.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be given by hand
delivery, by electronic mail, facsimile or telecopy, return receipt requested,
by express courier service, or by registered mail.  Each such notice, request,
demand or other communication shall be effective (i) if delivered by hand or by
express courier service, when delivered at the address specified in this
Section 11; (ii) if given by electronic mail, facsimile or telecopy, when such
electronic mail, facsimile or telecopy is transmitted to the electronic mail
address or facsimile or telecopy number specified in this Section 11 and
confirmation is received if during normal business hours on a business day, and
otherwise, on the next business day; and (iii) if given by registered mail, when
such registered mail is received but in all and any event seven (7) days after
the mailing thereof.  Notices shall be addressed to the parties as follows (or
at such other address, email address or fax number as either party may from time
to time specify in writing by giving notice as provided herein):

 

If to the Company:

Accuray International Sàrl

 

c/o Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, CA 94089

 

Fax No. (408) 789-4205

 

 

If to Executive:

Lionel Hadjadjeba

 

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

12.                               Indemnification.  As soon as reasonably
practicable after the due execution of this Agreement by each of the parties
hereto, the Company and Executive will enter into the Company’s standard form of
indemnification agreement utilized by the Company for its directors and
executive officers.

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 14 of 32

 

13.                               Dispute Resolution and Place of jurisdiction. 
To the maximum extent permitted by law, the parties agree that all disputes,
claims or controversies between them and between Executive and any of the
Company’s affiliated entities and the successor of all such entities, including
any dispute, claim or controversy arising from or otherwise in connection with
this Agreement and/or Executive’s employment with the Company, will be resolved
as follows:

 

(a)                                 Prior to initiating any other proceeding,
the complaining party will provide the other party with a written statement of
the claim identifying any supporting witnesses or documents and the requested
relief.  The responding party shall within forty-five (45) days furnish a
statement of the relief, if any, that it is willing to provide, and identify
supporting witnesses or documents.

 

(b)                                 If the matter is not resolved by the
exchange of statements of claim and statements of response as provided herein,
the parties shall submit the dispute to non-binding mediation, the cost of the
mediator to be paid by the Company, before a mediator and/or service to be
jointly selected by the parties.  Each party will bear his/her or its own
attorney’s fees and witness fees.

 

(c)                                  If the parties cannot agree on a mediator
and/or if the matter is not otherwise resolved by mediation, any controversy or
claim between Executive and the Company and any of its current or former
directors, officers and employees, including any arising out of or relating to
this Agreement or breach thereof, shall be submitted to the jurisdiction of the
court of the defendant’s domicile or the court of the place where Executive
usually works, the appeal before the Swiss Supreme Court being reserved.

 

14.                               Representations.  Each person executing this
Agreement hereby represents and warrants on behalf of himself/herself and of the
entity/individual on whose behalf he/she is executing the Agreement that he/she
is authorized to represent and bind the entity/individual on whose behalf he/she
is executing the Agreement.  Executive specifically represents and warrants to
the Company that he/she reasonably believes (a) he/she is not under any
contractual or other obligations that would prevent, limit or impair Executive’s
performance of his/her obligations under this Agreement and (b) that entering
into this Agreement will not result in a breach of any other agreement to which
he/she is a party. Executive acknowledges that Executive has been given the
opportunity to consult with legal counsel and seek such advice and consultation
as Executive deems appropriate or necessary.

 

15.                               Amendments and Waivers.  No provisions of this
Agreement may be modified, waived, or discharged except by a written document
signed by Executive and a duly authorized Company officer.  Thus, for example,
promotions, commendations, and/or bonuses shall not, by themselves, modify,
amend, or extend this Agreement.  A waiver of any conditions or provisions of
this Agreement in a given instance shall not be deemed a waiver of such
conditions or provisions at any other time.

 

16.                               Taxes.

 

(a)                                 Withholdings.  The Company may withhold from
any compensation and benefits payable under this Agreement all federal, state,
city and other taxes or amounts as shall be determined by the Company to be
required to be withheld pursuant to applicable laws, or governmental regulations
or rulings.  Executive shall be solely responsible for the satisfaction of any
taxes (including employment taxes imposed on employees and penalty taxes on
nonqualified deferred compensation).

 

(b)                                 Net Proceeds Maximization.   Notwithstanding
any provision of this Agreement to the contrary, if all or any portion of the
payments or benefits received or realized by Executive pursuant to this
Agreement either alone or together with other payments or benefits that
Executive receives or realizes or is then entitled to receive or realize from
the Company or any of its affiliates (“Potential Parachute Payments”) would
constitute an “excess parachute payment” within the meaning of section 280G of
the Code and/or any corresponding and applicable state law provision, the

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 15 of 32

 

Potential Parachute Payments will be reduced by reducing the amount of the
Potential Parachute Payments to the extent necessary so that no portion of the
Potential Parachute Payments will be subject to the excise tax imposed by
section 4999 of the Code and any corresponding and/or applicable state law
provision.  Notwithstanding the foregoing, a reduction will be made under the
previous sentence only if, by reason of that reduction, Executive’s net after
tax benefit exceeds the net after tax benefit he/she would realize if the
reduction were not made.  For purposes of this paragraph, “net after tax
benefit” means the sum of (i) the total amount received or realized by Executive
pursuant to this Agreement that would constitute a “parachute payment” within
the meaning of section 280G of the Code and any corresponding and applicable
state law provision, plus (ii) all other payments or benefits that Executive
receives or realizes or is then entitled to receive or realize from the Company
and any of its affiliates that would constitute a “parachute payment” within the
meaning of Section 280G of the Code and any corresponding and applicable state
law provision, less (iii) the amount of federal or state income taxes payable
with respect to the payments or benefits described in (i) and (ii) above
calculated at the maximum marginal individual income tax rate for each year in
which payments or benefits are realized by Executive (based upon the rate in
effect for that year as set forth in the Code at the time of the first receipt
or realization of the foregoing), less (iv) the amount of excise taxes imposed
with respect to the payments or benefits described in (i) and (ii) above by
section 4999 of the Code and any corresponding and applicable state law
provision.  All determinations and calculations made in this paragraph shall be
made by an independent accounting firm (the “Accounting Firm”) selected by the
Company prior to the Change in Control and the Company will bear all costs and
expenses incurred by the Accounting Firm in connection with its determination. 
The Accounting Firm shall be an internationally recognized public accounting
firm which has not, during the two (2) years preceding the date of its
selection, acted in any way on behalf of (x) the Company or any affiliate
thereof or (y) Executive.   If any payments or benefits are reduced pursuant to
this Section 16(b), they shall be reduced in the following order:  First all
payments and benefits that do not constitute “nonqualified deferred
compensation” within the meaning of section 409A of the Code or that are exempt
from section 409A of the Code (with the payments or benefits being reduced in
reverse order of when they otherwise would be made or provided); second, all
payments or benefits that constitute “nonqualified deferred compensation” within
the meaning of section 409A of the Code that are not exempt from section 409A of
the Code that were granted to Executive in the 12-month period of time preceding
the applicable Change in Control, in the order such benefits were granted to
Executive; and third, all remaining payments and benefits shall be reduced
pro-rata.  Notwithstanding the foregoing, if (i) reducing payments or benefits
in the order described above would result in the imposition on Executive of an
additional tax under section 409A of the Code (or similar state or local law),
(ii) Executive so notifies the Company before such reductions and payments are
made and benefits provided, and (iii) reducing the payments or benefits in
another order would not result in the imposition on Executive of an additional
tax under section 409A of the Code (or similar state or local law), payments and
benefits shall instead be reduced in such other order.

 

(c)                                  Section 409A Compliance.

 

(i)                                     With respect to any reimbursement of
expenses or any provision of in-kind benefits to Executive specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangements providing for the reimbursement of expenses referred
to in section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year following the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 16 of 32

 

considered “deferred compensation” (as defined under the United States Treasury
Regulation section 1.409A-1(b)(1), after giving effect to the exemptions in the
United States Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) upon
or following a termination of employment unless such termination is also a
“separation from service” and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  For purposes of section 409A of the
Code, the date as of which Company and Executive reasonably anticipate that no
further services would be performed by Executive for Company shall be construed
as the date that Executive first incurs a “separation from service” as defined
under section 409A of the Code.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, if a payment obligation arises on account of Executive’s
separation from service while Executive is a “specified employee” as described
in section 409A of the Code and the United States Treasury Regulations
thereunder and as determined by Company in accordance with its procedures, by
which determination Executive is bound, any payment of “deferred compensation”
(as defined under Treasury Regulation section 1.409A-1(b)(1), after giving
effect to the exemptions in the United States Treasury Regulation sections
1.409A-1(b)(3) through (b)(12)) shall be made on the first business day of the
seventh month following the date of Executive’s separation from service, or, if
earlier, within fifteen (15) days after the appointment of the personal
representative or executor of Executive’s estate following Executive’s death
together with interest on them for the period of delay at a rate equal to the
average prime interest rate published in the Wall Street Journal on any day
chosen by the Company during that period.  Thereafter, Executive shall receive
any remaining payments as if there had not been an earlier delay.

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, (i) the Executive shall have no legally-enforceable
right to, and the Company shall have no obligation to make, any payment or
provide any benefit to Executive if having such a right or obligation would
result in the imposition of additional taxes under section 409A of the Code, and
(ii) any provision that would cause any payment or benefit to fail to satisfy
section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by section 409A and
may be accomplished by the Company without the Executive’s consent).   If any
payment is not made or any benefit is not provided under the terms of this
Section 16(c)(iv), it is the Company’s present intention to make a similar
payment or provide a similar benefit to the Executive in a manner that will not
result in the imposition of additional taxes under section 409A of the Code, to
the extent feasible.  Each payment made under this Agreement is intended to be a
separate payment for the purposes of section 409A of the Code.

 

(v)                                 The Company does not guarantee any
particular tax effect to Executive under this Agreement.  Company shall not be
liable to Executive for any payment made under this Agreement that is determined
to result in an additional tax, penalty or interest under section 409A of the
Code and/or any corresponding and applicable Swiss federal, cantonal or local
law provision, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under section 409A of the
Code.  The parties intend this Agreement to be exempt from, or comply with, the
requirements of Section 409A of the Code and the final regulations and any
guidance promulgated thereunder so that none of the payments and benefits to be
provided hereunder will be subject to the additional tax imposed by
Section 409A.  Any ambiguities or ambiguous terms shall be interpreted to so be
exempt or comply, and this Agreement shall be administered in accordance with
such intent.

 

(vi)                              Swiss federal, cantonal and local law
provisions are expressly reserved and this Section 16(c)(i) to (v) may only
apply to the extent permitted by Swiss federal, cantonal and local law
provisions.

 

17.                               Immigration Services; Confidentiality and
Inventions Agreement.  Executive agrees to timely file all documents required by
immigration authorities and/or bodies and/or agencies to verify his/her identity
and lawful employment in Switzerland.  In addition, as a condition to
Executive’s

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 17 of 32

 

employment with the Company, Executive is required to complete, sign, return,
and abide by the Company’s Employee Confidentiality and Inventions Agreement.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute the same instrument.

 

19.                               Resignation from Positions.  Upon Executive’s
cessation of employment with the Company for any reason, Executive agrees that
Executive shall be deemed to have resigned as an officer and as a director (if
applicable) from the Company and every Affiliate on which Executive is then
serving as an officer or director, and from any other entity or company on which
Executive is then serving as a director or officer at the request of the
Company, in each case effective as of the date of Executive’s cessation of
employment. In the event of Executive’s cessation of employment, Executive
agrees to execute a general resignation resigning from all positions then held
by Executive on every subsidiary of the Company and other entity or company on
which Executive is then serving as a director or officer at the request of the
Company.  Executive hereby grants the corporate secretary of the Company an
irrevocable power of attorney to execute on behalf of Executive all such
resignations, documents and instruments and to take all such other actions as
reasonably necessary to carry out the intention of this Section 19.

 

20.                               Executive’s Commencement of Employment. It is
a condition precedent to the effectiveness of this Agreement that Executive
commences working full-time for the Company at the Company’s principal executive
offices on the Effective Date.  If Executive does not commence such full-time
employment on the Effective Date, then this Agreement shall be null and void and
the Company shall have no obligations hereunder or otherwise to Executive.

 

21.                               Executive’s Acknowledgement.

 

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM/HER RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE
CONTAINED IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT HE/SHE
HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES
OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT HE/SHE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE/SHE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS/HER PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF/HERSELF OF
THAT OPPORTUNITY TO THE EXTENT HE/SHE WISHED TO DO SO.

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 18 of 32

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

ACCURAY INTERNATIONAL SÀRL,

 

a Swiss limited liability company

 

 

 

 

 

By:

 

/s/ Joshua Levine

 

Name:

Joshua Levine

 

Title:

Director

 

Accepted and Agreed,

 

 

 

 

 

Lionel Hadjadjeba:

/s/ Lionel Hadjadjeba

 

 

 

 

 

 

 

Signed on:

May 9, 2017

 

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 19 of 32

 

Exhibit A

 

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

 

[See attached]

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

Page 20 of 32

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between                   , an individual (“Executive”), and
Accuray International Sàrl, a Swiss limited liability company, on behalf of
itself and all of its subsidiaries (collectively, the “Company”).

 

Recitals

 

A.                                    Executive has been employed by the Company
pursuant to an employment agreement by and between the Company and Executive
effective as of [DATE] (the “Employment Agreement”), and currently is serving as
[specify position held at time of termination];

 

B.                                    Executive’s employment with the Company
and any of its parents, direct or indirect subsidiaries, affiliates, divisions,
or related entities (collectively referred to herein as the “Company and its
Related Entities”) will be ended on the terms and conditions set forth in this
Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Effective Date. Except as otherwise
provided herein, this Agreement shall be effective on the eighth day after it
has been executed by both of the parties (the “Effective Date”).

 

2.                                      End of Employment and Service as a
Director. Executive’s employment with the Company and its Related Entities has
ended or will end effective as of             CET Time, on                  
(the “Termination Date”). If Executive is an officer or a member of the Board of
Directors of the Company and/or its Related Entities (the “Board”) Executive
hereby voluntarily resigns from any such officer positions and the Board,
effective                  .

 

3.                                      Continuation of Benefits After the
Termination Date. Except as expressly provided in this Agreement or in the plan
documents governing the Company’s employee benefit plans, after the Termination
Date, Executive will no longer be eligible for, receive, accrue, or participate
in any other benefits or benefit plans provided by the Company and its Related
Entities, including, without limitation, medical, dental and life insurance
benefits, and the Company’s retirement plan; provided, however, that nothing in
this Agreement shall waive Executive’s right to any vested benefits, including
vested amounts in the Company’s retirement plan, which amounts shall be handled
as provided in the plan.

 

4.                                      Payments Upon Termination.  Executive
will be entitled to receive payment of the following:  (i) all earned but unpaid
compensation (including accrued unpaid vacation) through the effective date of
termination, payable on or before the termination date; and (ii) reimbursement,
made in accordance with Section 4(e) of the Employment Agreement, of any monies
advanced or incurred by Executive in connection with his/her employment for
reasonable and necessary Company-related expenses incurred on or before the
Termination Date.  The provisions of this Agreement shall not waive or terminate
any rights to compensation or vested benefits under the Company’s benefits plans
or as required by law, or to indemnification Executive may have under the
Company’s Certificate of Incorporation, Bylaws or separate indemnification
agreement, as applicable.

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 21 of 32

 

5.                                      Severance Benefits or Enhanced Severance
Benefits.  In return for Executive’s promises in this Agreement, and subject to
the proper execution of the Release of Claims in accordance with Section 13
below, the Company will provide Executive with the Severance Benefits or
Enhanced Severance Benefits as defined in Sections 5(a) and 5(e) of the
Employment Agreement and as applicable based on the nature of the termination,
subject to the terms and conditions set forth in the Employment Agreement,
including, but not limited to, Section 16 thereof.  The Severance Benefits or
Enhanced Severance Benefits will be paid as specified in Section 5(a) or
Section 5(e) of the Employment Agreement, as applicable and shall be subject to
required withholdings and authorized deductions and to Section 21 below. Without
prejudice to the foregoing, if the Termination Date is extended for any reason,
the Severance Benefits or Enhanced Severance Benefits shall be reduced by the
cost to the Company of providing pay and benefits to the Employee as a result of
such extension.

 

6.                                      Effect of Non Execution of the Release
of Claim Form or Subsequent Employment.

 

(a)                                 If Executive does not properly execute the
Release of Claims Form (as defined below) in accordance with Section 13 below,
Executive shall not be entitled to receive the payments and benefits under
Section 5, above, except that Executive’s rights under COBRA will continue (but
not, for purposes of clarity, the right to be reimbursed for COBRA premiums or
receive any COBRA Substitute Payments (as defined in the Employment Agreement)).

 

(b)                                 The Company’s obligation to reimburse
premiums for insurance coverage under COBRA or otherwise will be extinguished as
of the date Executive’s coverage begins under the group health plan of any new
employer.  If Executive violates the restrictions in Section 17, below, the
Company’s obligation to pay premiums for insurance under COBRA or otherwise will
be immediately extinguished, and the other remedies specified in Section 17,
below, shall apply.

 

7.                                      Acknowledgement of Total Compensation
and Indebtedness. Executive acknowledges and agrees that the cash payments under
Sections 4 and 5 of this Agreement extinguish any and all obligations for
monies, or other compensation or benefits that Executive claims or could claim
to have earned or claims or could claim is owed to him/her as a result of
his/her employment by the Company and its Related Entities through the
Termination Date, under the Employment Agreement or otherwise.  Notwithstanding
the foregoing, the parties acknowledge and agree that the provisions of this
Section 7 shall not terminate any rights Executive has under Section 3 of this
Agreement or to other payments Executive may have, and to any indemnification
Executive may have under the Company’s Bylaws or separate indemnification
agreement, as applicable.

 

8.                                      Status of Related Agreements and Future
Employment.

 

(a)                                 Agreements Between Executive and the
Company. [Agreements to be scheduled at time].

 

(b)                                 Employment Agreement. The parties agree that
the Employment Agreement shall be terminated as of the Termination Date.
Notwithstanding the termination of the Employment Agreement, the parties hereto
acknowledge that certain rights and obligations set forth in the Employment
Agreement extend beyond the Termination Date.  In the event that any provision
of this Agreement conflicts with Section 6 of the Employment Agreement, the
terms and provisions of the section(s) providing the greatest protection to the
Company and its Related Entities shall control.

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 22 of 32

 

9.                                      Release by Executive.

 

(a)                                 Except for any obligations or covenants of
the Company pursuant to this Agreement and as otherwise expressly provided in
this Agreement, Executive, for himself/herself and his/her heirs, executors,
administrators, assigns, successors and agents (collectively, the “Executive’s
Affiliates”) hereby fully and without limitation releases and forever discharges
the Company and its Related Entities, and each of their respective agents,
representatives, stockholders, owners, officers, directors, employees,
consultants, attorneys, auditors, accountants, investigators, affiliates,
successors and assigns (collectively, the “Company Releasees”), both
individually and collectively, from any and all waivable rights, claims,
demands, liabilities, actions, causes of action, damages, losses, costs,
expenses and compensation, of whatever nature whatsoever, known or unknown,
fixed or contingent, which Executive or any of Executive’s Affiliates has or may
have or may claim to have against the Company Releasees by reason of any matter,
cause, or thing whatsoever, from the beginning of time to the Effective Date
(“Claims”), arising out of, based upon, or relating to his/her employment or the
termination of his/her employment with the Company and its Related Entities
and/or his/her service as an officer of any of the Company Releasees, any
agreement or compensation arrangement between Executive and any of the Company
Releasees, to the maximum extent permitted by law.

 

(b)                                 Executive specifically and expressly
releases any Claims arising out of or based on: the California Fair Employment
and Housing Act, Title VII of the United States Civil Rights Act of 1964, the
United States Americans with Disabilities Act, the United States National Labor
Relations Act and the United States Equal Pay Act, as the same may be amended
from time to time; the California common law on fraud, misrepresentation,
negligence, defamation, infliction of emotional distress or other tort, breach
of contract or covenant, violation of public policy or wrongful termination;
state or federal wage and hour laws, and other provisions of the California
Labor Code, to the extent these may be released herein as a matter of law; or
any other state or federal law, rule, or regulation dealing with the employment
relationship, including in particular Swiss laws, except those claims which may
not be released herein as a matter of law.

 

(c)                                  Nothing contained in this Section 9 or any
other provision of this Agreement shall release or waive any right that
Executive has to indemnification and/or reimbursement of expenses by the Company
and its Related Entities with respect to which Executive may be eligible as
provided in California Labor Code section 2802, the Company’s and its Related
Entities’ Certificates of Incorporation, Bylaws and any applicable directors and
officers, errors & omissions, umbrella or general liability insurance policies,
any indemnification agreements, including the Employment Agreement; or any other
applicable source, nor prevent Executive from cooperating in an investigation of
the Company by the Equal Employment Opportunity Commission (“EEOC”, such term to
include also any other local equivalent body or agency).

 

10.                               Waiver.

 

(a)                                 Executive understands and agrees that the
release provided herein extends to all Claims released above whether known or
unknown, suspected or unsuspected, which may be released as a matter of law. To
the extent that the California Civil Code section 1542 would be applicable to
the employment of Executive with the Company, Executive expressly waives and
relinquishes any and all rights he/she may have under that California Civil Code
section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 23 of 32

 

KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

 

(b)                                 Executive expressly waives and releases any
rights and benefits which he/she has or may have under any similar law or
rule of any other jurisdiction. It is the intention of each party through this
Agreement to fully, finally and forever settle and release the Claims as set
forth above. In furtherance of such intention, the release herein given shall be
and remain in effect as a full and complete release of such matters
notwithstanding the discovery of any additional Claims or facts relating
thereto.

 

11.                               [If Executive is age 40 or over on Termination
Date]  Release of United States Federal Age Discrimination Claims by Executive.
Executive hereby knowingly and voluntarily waives and releases all rights and
claims, known or unknown, arising under the United States Age Discrimination In
Employment Act of 1967, as amended, which he/she might otherwise have had
against the Company or any of the Company Releasees regarding any actions which
occurred prior to the date that Executive signed this Agreement, except that
Executive is not prevented from cooperating in an investigation by the EEOC or
from filing an EEOC charge other than for personal relief.

 

12.                               Release by Company and its Related Entities. 
The Company and its Related Entities hereby release and forever discharge
Executive, from any and all waivable actions, causes of action, covenants,
contracts, claims and demands of whatever character, nature and kind, whether
known or unknown, which the Company and its Related Entities ever had, now have,
or any of them hereafter can, shall or may have by reason of Executive’s
employment and/or his/her service as a director and/or officer of the Company
and/or its Related Entities; provided, however, that this general release shall
not apply, or be deemed or construed to apply, to (a) any of Executive’s
continuing obligations pursuant to this Agreement or the Employment Agreement, 
(b) criminal conduct or acts or omissions constituting willful misconduct or
gross negligence by Executive during his/her employment with the Company, or
(c) recoupment of all or a portion of any previously awarded bonus or equity
award pursuant to the Company’s Recoupment (Clawback) Policy that was in effect
when the bonus was paid or the equity award vested or was exercised by
Executive, whichever was later.

 

13.                               Review and Release of Claims Form. Executive
hereby is advised of the following:

 

(a)                                 Executive has the right to consult with an
attorney before signing this Agreement and is encouraged by the Company to do
so;

 

(b)                                 Executive has up to thirty (30) days after
termination of Executive’s employment with the Company to challenge or
denunciate this Agreement; and

 

(c)                                  in order to be provided with the Severance
Benefits or Enhanced Severance Benefits, Executive shall execute an
unconditional release of Claims in the form set out in Annex 1 (the “Release of
Claims Form”), it being further expressly specified that such Release of Claims
Form must not be signed by Executive earlier than one month after the
Termination Date and shall, immediately after being signed, be sent to the
Company, such that it is received by the Company within 60 days after the
Termination Date.

 

14.                               Confidentiality of Agreement. After the
execution of this Agreement by Executive, neither Executive, his/her attorney,
nor any person acting by, through, under or in concert with them, shall disclose
any of the terms of or amount paid under this Agreement (other than to state
that the Company has filed this Agreement and/or agreements related thereto as
public documents) or the negotiation thereof to any individual or entity;
provided, however, that the foregoing shall not prevent such disclosures by

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 24 of 32

 

Executive to his/her attorney, tax advisors and/or immediate family members, as
may be required by law, or in connection with Protected Activity (as defined in
the Employment Agreement).

 

15.                               No Filings. Executive represents that he/she
has not filed any lawsuits, claims, charges or complaints, which are pending as
of the date hereof, against the Company Releasees with any local, state or
federal agency or court from the beginning of time to the date of execution of
this Agreement, and that Executive is not aware of any facts that would support
any Claims or any compliance-related or code of ethics violations of any kind
whatsoever against the Company Releasees, including without limitation any
claims for any work-related injuries.  If Executive hereafter commences, joins
in, or in any manner seeks relief through any suit arising out of, based upon,
or relating to any of the Claims released in this Agreement, or in any manner
asserts against the Company Releasees any of the Claims released in this
Agreement, then Executive agrees to pay to the Company Releasees against whom
such Claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by the Company Releasees in defending or otherwise
responding to the suit or Claim; provided, however, that this provision shall
not obligate Executive to pay the Company Releasees’ attorneys’ fees in any
action challenging the release of claims under the United States Older Workers
Benefit Protection Act or the United States Age Discrimination In Employment Act
of 1967, as amended, or any similar applicable law, unless otherwise allowed by
law. If any governmental agency or court ever assumes jurisdiction over any such
lawsuit, claim, charge or complaint and/or purports to bring any legal
proceeding, in whole or in part, on behalf of Executive based upon events
occurring prior to the execution of this Agreement, Executive will request such
agency or court to withdraw from and/or to dismiss the lawsuit, claim, charge or
complaint with prejudice.

 

16.                               Confidential and Proprietary Information.
Executive acknowledges that certain information, observations and data obtained
by him/her during the course of or related to his/her employment with the
Company and its Related Entities (including, without limitation, projection
programs, business plans, business matrix programs (i.e., measurement of
business), strategic financial projections, certain financial information,
shareholder information, technology and product design information, marketing
plans or proposals, personnel information, customer lists and other customer
information) are the sole property of the Company and its Related Entities and
constitute Proprietary Information as defined in Section 6 of the Employment
Agreement.  Executive represents and warrants that he/she has returned all
files, customer lists, financial information and other property of the Company
and its Related Entities that were in Executive’s possession or control without
retaining copies thereof (other than a copy of the Employee Handbook and
personnel records relating to Executive’s employment).  Executive further
represents and warrants that he/she does not have in his/her possession or
control any files, customer lists, financial information or other property of
the Company and its Related Entities. In addition to his/her promises in
Section 6 of the Employment Agreement, Executive agrees that he/she will not
disclose to any person or use any such information, observations or data without
the written consent of the Board.  If Executive is served with a deposition
subpoena or other legal process calling for the disclosure of such information,
or if he/she is contacted by any third person requesting such information,
he/she will notify the Board as soon as is reasonably practicable after
receiving  notice and will reasonably cooperate with the Company and its Related
Entities in minimizing the disclosure thereof; provided, that nothing in this
Agreement will (i) affect Executive’s obligations to testify truthfully in
response to any subpoena or other legally required discovery proceeding or
(ii) in any way limit or prohibit Executive from engaging in Protected Activity.

 

17.                               Prohibited Activities.

 

(a)                                 Non-Solicitation of Customers and Other
Business Partners.  Executive recognizes that by virtue of his/her employment
with the Company, he/she will be introduced to and involved in the solicitation
and servicing of existing customers and other business partners of the

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 25 of 32

 

Company and new customers and business partners obtained by the Company during
his/her employment.  Executive understands and agrees that all efforts expended
in soliciting and servicing such customers and business partners shall be for
the benefit of the Company.  Executive further agrees that during his/her
employment with the Company he/she will not engage in any conduct which could in
any way jeopardize or disturb any of the customer and business partner
relationships of the Company.  In addition, to the extent permitted under
applicable law, Executive agrees that, for a period beginning on the Effective
Date and ending twelve (12) months after termination of Executive’s employment
with the Company, regardless of the reason for such termination, Executive shall
not use any Proprietary Information to, directly or indirectly, solicit, direct,
interfere with, or entice away from the Company any existing customer, licensee,
licensor, vendor, contractor or distributor of the Company or for the customer
or other business partner to expand its business with a competitor, without the
prior written consent of the Board.

 

(b)                                 Non-Solicitation of Employees.  Executive
recognizes the substantial expenditure of time and effort which the Company
devotes to the recruitment, hiring, orientation, training and retention of its
employees.  Accordingly, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not use any Proprietary Information, directly or indirectly, for
himself/herself or on behalf of any other person or entity, to solicit, offer
employment to, hire or otherwise retain the services of any employee of the
Company in a position classified as exempt from overtime pay requirements.  For
purposes of the foregoing, “employee of the Company” shall include any person
who was an employee of the Company at any time within six (6) months prior to
the prohibited conduct.

 

(c)                                  Scope of Restrictions. Executive agrees
that the restrictions in Sections 17 (a) and (b), above, are reasonable and
necessary to protect the Company’s trade secrets and that they do not foreclose
Executive from working in the medical device industry generally.  To the extent
that any of the provisions in this Section 17 are held to be overly broad or
otherwise unenforceable at the time enforcement is sought, Executive agrees that
the provision shall be reformed and enforced to the greatest extent permissible
by law.  Executive further agrees that if any portion of this Section 17 is held
to be unenforceable, that the remaining provisions of it shall be enforced as
written.

 

18.                               Remedies. Executive acknowledges that any
misuse of Proprietary Information belonging to the Company and its Related
Entities, or any violation of Section 6 of the Employment Agreement, and any
violation of Sections 14, 16 and 17 of this Agreement, will result in
irreparable harm to the Company and its Related Entities, and therefore, the
Company and its Related Entities shall, in addition to any other remedies, be
entitled to immediate injunctive relief. To the extent there is any conflict
between Section 6 of the Employment Agreement and this Section 18, the provision
providing the greatest protection to the Company and its Related Entities shall
control. In addition, in the event of a breach of any provision of this
Agreement by Executive, including Sections 14, 16 and 17, Executive shall
forfeit, and the Company and its Related Entities may withhold payment of any
unpaid portion of, the Severance Benefits or Enhanced Severance Benefits
provided under Section 5, above.

 

19.                               Cooperation Clause.

 

(a)                                 To facilitate the orderly conduct of the
Company and its Related Entities’ businesses, for the twelve (12)-month period
following the Effective Date, Executive agrees to cooperate, at no charge, with
the Company and its Related Entities’ reasonable requests for information or
assistance related to the time of his/her employment.

 

(b)                                 For the twelve (12)-month period following
the Effective Date, Executive agrees to cooperate, at no charge, with the
Company’s and its Related Entities’ and its or their counsel’s

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 26 of 32

 

reasonable requests for information or assistance related to (i) any
investigations (including internal investigations) and audits of the Company’s
and its Related Entities’ management’s current and past conduct and business and
accounting practices and (ii) the Company’s and its Related Entities’ defense
of, or other participation in, any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which Executive was employed by the Company
and its Related Entities.   The Company will promptly reimburse Executive for
his/her reasonable, customary and documented out-of-pocket business expenses in
connection with the performance of his/her duties under this Section 19.  Except
as required by law or authorized in advance by the Board of Directors of the
Company, Executive will not communicate, directly or indirectly, with any third
party other than Executive’s legal counsel, including any person or
representative of any group of people or entity who is suing or has indicated
that a legal action against the Company and its Related Entities or any of their
directors or officers is being contemplated, concerning the management or
governance of the Company and its Related Entities, the operations of the
Company and its Related Entities, the legal positions taken by the Company and
its Related Entities, or the financial status of the Company and its Related
Entities. If asked about any such individuals or matters, Executive shall say:
“I have no comment,” and shall direct the inquirer to the Company. Executive
acknowledges that any violation of this Section 19 will result in irreparable
harm to the Company and its Related Entities and will give rise to an immediate
action by the Company and its Related Entities for injunctive relief.

 

20.                               No Future Employment. Executive understands
that his/her employment with the Company and its Related Entities will
irrevocably end as of the Termination Date and will not be resumed at any time
in the future. Executive agrees that he/she will not apply for, seek or accept
employment by the Company and its Related Entities at any time, unless invited
to do so by the Company and its Related Entities.

 

21.                               Tax Issues.  The parties agree that the
payments and benefits provided under this Agreement, and all other contracts,
arrangements or programs that apply to him/her, shall be subject to Section 16
of the Employment Agreement.

 

22.                               Non-disparagement.  Executive agrees not to
criticize, denigrate, or otherwise disparage the Company and its Related
Entities, or any of their directors, officers, products, processes, experiments,
policies, practices, standards of business conduct, or areas or techniques of
research.  The Company agrees not to authorize or condone denigrating or
disparaging statements about Executive to any third party, including by press
release or other formally released announcement.  Factually accurate statements
in legal or public filings shall not violate this provision.  In addition,
nothing in this Section 22 shall prohibit Executive or the Company or the Board,
or any of their employees or members from complying with any lawful subpoena or
court order or taking any other actions affirmatively authorized by law.

 

23.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of Switzerland, without
giving effect to principles of conflict of laws.

 

24.                               Dispute Resolution. The parties hereby agree
that all disputes, claims or controversies arising from or otherwise in
connection with this Agreement (except for injunctive relief sought by either
party) between them and between Executive and any of the Company’s affiliated
entities and the successor of all such entities, and any director, stockholder
or employee of the Company will be resolved in accordance with Section 13 of the
Employment Agreement.

 

25.                               Attorneys’ Fees. Except as otherwise provided
herein, in any action, litigation or proceeding between the parties arising out
of or in relation to this Agreement, including any purported

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 27 of 32

 

breach of this Agreement, the prevailing party shall, to the fullest extent
permitted by law, be entitled to an award of its costs and expenses, including
reasonable attorneys’ fees.

 

26.                               Non-Admission of Liability. The parties
understand and agree that neither the payment of any sum of money nor the
execution of this Agreement by the parties will constitute or be construed as an
admission of any wrongdoing or liability whatsoever by any party.

 

27.                               Severability. If any one or more of the
provisions contained herein (or parts thereof), or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity and enforceability of any such provision in every other
respect and of the remaining provisions hereof will not be in any way impaired
or affected, it being intended that all of the rights and privileges shall be
enforceable to the fullest extent permitted by law.

 

28.                               Entire Agreement. This Agreement represents
the sole and entire agreement among the parties and, except as expressly stated
herein, supersedes all prior agreements, negotiations and discussions among the
parties with respect to the subject matters contained herein.

 

29.                               Waiver. No waiver by any party hereto at any
time of any breach of, or compliance with, any condition or provision of this
Agreement to be performed by any other party hereto may be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or at any prior
or subsequent time.

 

30.                               Amendment. This Agreement may be modified or
amended only if such modification or amendment is agreed to in writing and
signed by duly authorized representatives of the parties hereto, which writing
expressly states the intent of the parties to modify this Agreement.

 

31.                               Counterparts. This Agreement may be executed
in counterparts, each of which will be deemed to be an original as against any
party that has signed it, but both of which together will constitute one and the
same instrument.

 

32.                               Assignment. This Agreement inures to the
benefit of and is binding upon the Company and its successors and assigns, but
Executive’s rights under this Agreement are not assignable, except to his/her
estate.

 

33.                               Notice. All notices, requests, demands, claims
and other communications hereunder shall be in writing and shall be deemed to
have been duly given (a) if personally delivered or delivered by express
courier; (b) if sent by electronic mail, telecopy or facsimile (except for legal
process); or (c) if mailed by registered mail, and properly addressed as
follows:

 

If to the Company:

Accuray International Sàrl

 

c/o Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: Board of Directors

 

c/o Corporate Secretary

 

Fax No. (408) 789-4205

 

 

If to Executive:

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

Page 28 of 32

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by registered mail, when such registered mail is received
but in all and any event seven (7) calendar days after being sent by registered
mail; or if given by Federal Express or other express service, on the date of
delivery; or if given by electronic mail, telecopy or facsimile machine during
normal business hours on a business day, when confirmation of transmission is
indicated by the sender’s machine; or if given by electronic mail, telecopy or
facsimile machine at any time other than during normal business hours on a
business day, the first business day following when confirmation of transmission
is indicated by the sender’s machine. Unless otherwise agreed, notices,
requests, demands and other communications delivered to legal counsel of any
party hereto, whether or not such counsel shall consist of in-house or outside
counsel, shall not constitute duly given notice to any party hereto.

 

34.          Miscellaneous Provisions.

 

(a)           The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have, and they are signing this Agreement with full knowledge of any such
rights.

 

(b)           Both parties have participated in the drafting of this Agreement
with the assistance of counsel to the extent they desired. The language in all
parts of this Agreement must be in all cases construed simply according to its
fair meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

 

(c)           Each provision of this Agreement to be performed by a party hereto
is both a covenant and condition, and is a material consideration for the other
party’s performance hereunder, and any breach thereof by the party will be a
material default hereunder. All rights, remedies, undertakings, obligations,
options, covenants, conditions and agreements contained in this Agreement are
cumulative and no one of them is exclusive of any other. Time is of the essence
in the performance of this Agreement.

 

(d)           Each party acknowledges that no representation, statement or
promise made by any other party, or by the agent or attorney of any other party,
except for those in this Agreement, has been relied on by him/her or it in
entering into this Agreement.

 

(e)           Unless expressly set forth otherwise, all references herein to a
“day” are deemed to be a reference to a calendar day. All references to
“business day” mean any day of the year other than a Saturday, Sunday or a
public or bank holiday in the canton of Vaud, Switzerland. Unless expressly
stated otherwise, cross-references herein refer to provisions within this
Agreement and are not references to any other document.

 

(f)            Each party to this Agreement will cooperate fully in the
execution of any and all other documents and in the completion of any additional
actions that may be necessary or appropriate to give full force and effect to
the terms and intent of this Agreement.

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 29 of 32

 

(g)           Executive hereby acknowledges having received the statutory
information relating to Swiss accident insurance for departing employees.

 

(h)           The Company shall provide a reference/work certificate to
Executive in accordance with article 330a Swiss Code of Obligations.

 

(i)            Although not a party to this Agreement, Employee expressly agrees
that any Related Entity may enforce against Executive any provision of this
Agreement which is to their benefit.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND, WITH RESPECT TO
EXECUTIVE, HE/SHE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

 

(Signature page follows)

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 30 of 32

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

EXECUTIVE:

 

 

 

 

 

Date:

 

 

 

COMPANY:

Accuray International Sàrl

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 31 of 32

 

Annex 1

 

Release of Claims Forms

 

Reference is made to the Separation Agreement and General Release entered into
by and between                   , an individual (“Executive”), and Accuray
International Sàrl, a Swiss limited liability company, on behalf of itself and
all of its subsidiaries (collectively, the “Company”), dated [DATE] (“Separation
Agreement”)

 

1.              Capitalized terms in this Release of Claims Forms have the
meaning set out in the Separation Agreement.

 

2.              Executive hereby affirms and agrees the terms of the Separation
Agreement.

 

3.              Executive confirms that the terms of the Separation Agreement
satisfy all claims, compensation and benefits to which he/she is entitled
including any he/she may have received had his/her employment not terminated and
exceed the nature and scope of that to which he/she would otherwise have been
entitled to receive from the Company and its Related Entities and constitute
adequate consideration for his/her undertakings in the Separation Agreement and
this Release of Claims Form.

 

4.              Executive hereby waives and releases the Company and its Related
Entities from any liability regarding any claims or rights of action that
Executive has or may have against each of them or their officers or employees
whether arising out of his employment or its termination or otherwise and
whether arising from events occurring before, up to or after the date of this
Release of Claims Form, including but not limited to any under any common law,
contract, statute, tort or other claim whether under the law of Switzerland/or
California or any other law or jurisdiction and whether such claims or
liabilities are, or could be, known to the parties of the Separation Agreement
or in their contemplation at the date of this Release of Claims Form save for
any obligation of the Employer in the Separation Agreement.

 

5.              As at the date of this Release of Claims Form, Executive
warrants and represents to the Company that there are no circumstances of which
Executive is aware which would have allowed the Company to terminate Executive’s
employment with Cause.

 

 

Print full name:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Place:

 

 

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Page 32 of 32

 

Exhibit B

 

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

 

“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. . . . An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual—(A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

EXECUTIVE EMPLOYMENT AGMT STD 11.2.16 SWISS VERSION

ACCURAY CONFIDENTIAL

 

--------------------------------------------------------------------------------
